Citation Nr: 1747778	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-37 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a cold injury to the bilateral upper and lower extremities, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for polydactylism of the bilateral hands and feet, and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 


FINDINGS OF FACT

1.  An August 1954 rating decision denied the claim of entitlement to service connection for polydactylism; the Veteran did not appeal that denial, and thus, the decision is considered final.

2.  A February 2009 Board decision denied the claim of entitlement to service connection for residuals of a cold injury; the Veteran did not appeal that denial, and thus, the decision is considered final.

3.  Evidence received subsequent to the August 1954 rating decision and February 2009 Board decision includes evidence that is not cumulative or redundant of the evidence previously of record, but which does not relate to unestablished facts necessary to substantiate the claims for entitlement to service connection for polydactylism and residuals of a cold injury.




CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for residuals of a cold injury to the bilateral upper and lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for polydactylism of the bilateral hands and feet.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  Further, as a rule a claim that has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104(b) (West 2014).  The exception to these rules is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied service connection for polydactylism in an August 1954 rating decision.  At that time, the RO determined the Veteran's condition was a congenital disability, which resulted in supernumery fingers and toes.  Though the Veteran did undergo surgery in service to remove his extra fingers on his left and right hand in May 1951, this elective surgery was noted to be beneficial to the Veteran, and did not result in any residual disability.  The Veteran did not appeal his August 1954 rating decision.  

The Veteran's claim for residuals of a cold injury of the bilateral upper and lower extremities was denied by the Board in a February 2009 decision.  With respect to this disability, the Board determined the preponderance of the evidence failed to show his current upper and lower extremity impairments could be attributed to a cold injury in service.  The Board found that although the Veteran believed his difficulties were the result of cold injuries reportedly sustained in Korea and/or Greenland, the medical evidence of record did not support his assertions.  In particular, the Board found the Veteran, as a lay person, was not competent to offer opinions on matters of medical etiology.  Given the absence of any mention of a cold injury in the Veteran's service treatment records (STRs), an unfavorable VA medical opinion, and a lack of any other medical evidence indicating the Veteran's current upper and lower extremity disabilities were the result of an in-service cold injury, the Board concluded the Veteran's claim could not be granted.  Thereafter, in January 2015, the Veteran initiated a claim to reopen his previously denied claims.  

The evidence of record in August 1954 and February 2009 consisted of the Veteran's statements and STRs, as well as his outpatient treatment records from the St. Louis VAMC, and the report of an October 2008 VA examination.

The evidence received after the expiration of the appeal period includes additional statements from the Veteran, as well as additional outpatient treatment records from the St. Louis VAMC, and his official military personnel file (OMPF).  However, with respect to his claims, the Board finds the Veteran has not submitted material evidence to reopen his previously denied claims.  Though the Veteran has submitted new evidence since his August 1954 and February 2009 denials, the Board finds this evidence is redundant of the evidence previously submitted.  In particular, though the Veteran has submitted additional lay statements and treatment records, this evidence does not establish his current upper and lower extremity disabilities were incurred as a result of an in-service cold injury.  In addition, the Veteran has not submitted any additional evidence to substantiate his claim for polydactylism, because he has not submitted evidence to rebut the prior determination that his condition was a congenital abnormality, which was neither incurred in nor aggravated by military service.  Although the Veteran has submitted new evidence, the Board finds this evidence is cumulative or redundant of the evidence previously submitted.  Therefore, this evidence is not considered relevant or material to previously unestablished facts necessary to substantiate these claims, and as such, his claims cannot be reopened at this time.  








ORDER

New and material evidence having not been presented, reopening of the claim for service connection for residuals of a cold injury to the bilateral upper and lower extremities is denied.

New and material evidence having not been presented, reopening of the claim for service connection for polydactylism of the bilateral hands and feet is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


